Exhibit 10.1
Weatherford International plc
CHANGE IN CONTROL SEVERANCE PLAN
WHEREAS, Weatherford International plc (the “Company”) considers it essential to
the best interests of the Company and its stockholders to foster the continued
employment of its executives; and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined to
adopt this Weatherford International plc Change in Control Severance Plan (this
“Plan”) to reinforce and encourage the continued attention and dedication of the
Company’s executives to their assigned duties without distraction in the face of
the possibility of a Change in Control.
NOW, THEREFORE, the Board hereby adopts this Plan as of November 17, 2020 (the
“Effective Date”) for the benefit of the Company’s executives on the terms and
conditions hereinafter stated.
Section 1.Definitions. As hereinafter used:
“AAA” shall have the meaning set forth in Section 5 hereof.
“Accrued Obligations” shall mean the sum of (i) the Participant’s Base Salary
through the Employment Termination Date for periods through but not following
his or her Separation From Service and (ii) any accrued vacation pay earned by
the Participant, in each case, to the extent not theretofore paid.
“Affiliate” shall have the meaning set forth in Rule 12b-2 of the Exchange Act.
“Annual Bonus” shall mean the Participant’s annual bonus under the then-current
non-equity incentive compensation plan of the Company and any of its Affiliates.
“Applicable Multiple” shall mean (i) two times for the Chief Executive Officer
and Executive Vice Presidents of the Company and (ii) one times for other
Participants.
“Base Salary” shall mean the annual base salary paid by the Company or any of
its Affiliates to the Participant, including any portion thereof that such
Participant could have received in cash in lieu of any elective deferrals, but
excluding amounts received under any non-equity incentive or other bonus plan.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 of the
Exchange Act.
“Benefit Obligations” shall mean all benefits to which the Participant (or his
or her designated beneficiary or legal representative, as applicable) is
entitled or vested (or becomes entitled or vested as a result of termination)
under the terms of all Benefit Plans in which the Participant is a participant
as of the Participant’s termination of employment and to the extent not
theretofore paid or provided.



--------------------------------------------------------------------------------



“Benefit Plans” shall mean all employee benefit and compensation plans,
agreements, arrangements, programs, policies, practices, contracts or agreement
of the Company and its Affiliates
“Board” shall have the meaning set forth in the recitals.
“Cause” shall mean the occurrence of any of the following:
(i)the willful and continued failure of the Participant to substantially perform
the Participant’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by the Company that
specifically identifies the manner in which the Participant has not
substantially performed the Participant’s duties, and after the Participant
fails to take the corrective action(s) identified by the Company after being
given a reasonable period of time of no less than 10 days to do so;
(ii)the Participant willfully engaging in illegal conduct;
(iii)the Participant willfully engaging in gross misconduct that results or
could reasonably be expected to result in harm to the Company’s or any of its
Affiliates’ business or reputation;
(iv)the Participant’s material breach of any written agreements with or material
policies of the Company or its Affiliates, including, but not limited to, those
relating to discrimination, harassment, performance of illegal or unethical
activities and ethical misconduct; or
(v)the Participant’s violation of any fiduciary duty or duty of loyalty owed to
the Company or any of its Affiliates.
No act, or failure to act, on the part of the Participant shall be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that the Participant’s action or omission was
in the best interests of the Company.
“Change in Control” shall be deemed to have occurred if any event set forth in
any one of the following paragraphs shall have occurred:
(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of 50%
or more of either (A) the then outstanding ordinary shares of the Company (the
“Outstanding Ordinary Shares”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”), excluding any
Specified Holder or any Person who becomes such a Beneficial Owner in connection
with a transaction that complies with clauses (A), (B) and (C) of paragraph
(iii) below;
(ii)individuals, who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date



--------------------------------------------------------------------------------



whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least 2/3rds of the Incumbent Board shall be considered
as though such individual was a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or any other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or
(iii)the consummation of an acquisition, reorganization, reincorporation,
redomestication, merger, amalgamation, consolidation, plan or scheme of
arrangement, exchange offer, business combination or similar transaction of the
Company or any of its subsidiaries or the sale, transfer or other disposition of
all or substantially all of the Company’s assets (any of which, a “Corporate
Transaction”), unless, following such Corporate Transaction or series of related
Corporate Transactions, as the case may be, (A) all of the individuals and
entities who were the Beneficial Owners, respectively, of the Outstanding
Ordinary Shares and Outstanding Voting Securities immediately prior to such
Corporate Transaction own or beneficially own, directly or indirectly, more than
50% of, respectively, the Outstanding Ordinary Shares and the combined voting
power of the Outstanding Voting Securities entitled to vote generally in the
election of directors (or other governing body), as the case may be, of the
entity resulting from such Corporate Transaction (including, without limitation,
an entity (including any new parent entity) which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries or entities) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Ordinary Shares and the Outstanding
Voting Securities, as the case may be, (B) no Person (excluding any Specified
Holder, any entity resulting from such Corporate Transaction or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Corporate Transaction) beneficially owns, directly or indirectly, 50% or
more of, respectively, the then outstanding common shares of the entity
resulting from such Corporate Transaction or the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Corporate Transaction and (C) at least a majority
of the members of the board of directors (or other governing body) of the entity
resulting from such Corporate Transaction were members of the Incumbent Board at
the time of the approval of such Corporate Transaction.
Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred (1) in
connection with a bankruptcy pursuant to Chapter 7 or Chapter 11 of the United
States
Bankruptcy Code or upon consummation of a Restructuring, (2) if it is effected
solely for the purpose of changing the place of incorporation or formation, tax
residency or form of organization of the ultimate parent entity of the Company
and its Affiliates (including where the Company is succeeded by an entity
incorporated under the laws of another state, country or foreign government for
such purpose and whether or not the Company remains in existence following such
transaction) or (3) where all or substantially all of the Person(s) who are the
Beneficial Owners of the combined voting power of the Outstanding Voting
Securities immediately prior to such transaction will beneficially own, directly
or indirectly, all or substantially all of the combined voting power of the
Outstanding Voting Securities of the ultimate parent entity resulting from such
transaction in substantially the same proportions as their ownership,
immediately prior to such transaction, of such securities of the Company.



--------------------------------------------------------------------------------





“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation and Human Resources Committee of the
Board.
“Company” shall have the meaning set forth in the recitals, and shall include
(i) any successor to Weatherford International plc (or any successor to it),
including but not limited to any entity into which Weatherford International plc
is merged, consolidated or amalgamated, or any entity otherwise resulting from a
Corporate Transaction and (ii) except in determining whether a Change in Control
has occurred under this Plan, any Affiliate of the Company, as applicable, to
the extent the Participant is employed by or seconded to any such Affiliate or
any entity to which the Company may assign this Plan in accordance 9.3.
“Corporate Transaction” shall have the meaning set forth in paragraph (iii) of
the definition of Change in Control.
“Employment Termination Date” shall mean the date on which a Participant incurs
a termination of employment.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Existing Obligations” shall have the meaning set forth in the definition of
Restructuring.
“Good Reason” shall mean the occurrence of any of the following without the
express written consent of the Participant:
(i)the assignment of the Participant to duties materially inconsistent with the
Participant’s authorities, duties and responsibilities (including, without
limitation, titles and reporting requirements) as an employee of the Company or
any of its Affiliates (including, without limitation, any material adverse
change in the Participant’s reporting relationship to the extent the Participant
is an Executive Vice President or above) from those in effect on the date
immediately preceding the Change in Control; for the avoidance of doubt, a
material adverse change in the Participant’s reporting relationship shall occur
for the Chief Executive Officer if such Participant ceases to report to the
Board and for any Executive Vice President of the Company if such participant
ceases to report to the Chief Executive Officer, and for any other Participant
if such Participant ceases to report to a peer of their prior reporting
relationship;
(ii)a material reduction in the Participant’s Total Annual Target Direct
Compensation, as established by the Committee, from the levels in place on the
date immediately preceding the Change in Control, except if such reduction is
part of a cost reduction initiative that applies to and affects all executive
officers of the Company and/or all executive officers of any Person that
controls the Company equally and proportionately;
(iii)for Participants who have a principal office located at the Company’s
Houston, Texas headquarters location, the relocation of the Participant’s
principal office to an area more than 50 miles from its location immediately
prior to such relocation;



--------------------------------------------------------------------------------



(iv)any failure by the Company to comply with and satisfy Section 4.1 (regarding
assumption of this Plan by a successor or assign); or
(v)the Participant ceasing to be a Participant under the Plan as a result of an
amendment to the Plan by the Board or as a result of the Committee exercising
its discretion pursuant to clause (i) of the definition of “Participant”;
provided, however, that no such event described in paragraph (i) through (v)
above shall constitute “Good Reason” unless the Participant provides the Company
with notice of Good Reason setting forth the event that the Participant believes
in good faith constitutes Good Reason within 45 days following the Participant’s
knowledge of such event; provided further, that no such event described in
paragraph (i) through (v) above shall constitute Good Reason if the Company
cures such event within 30 days following the Company’s receipt of such notice.


“Incumbent Board” shall have the meaning set forth in paragraph (ii) of the
definition of Change in Control.
“Independent Tax Advisor” shall mean a lawyer with a nationally recognized law
firm, a certified public accountant with a nationally recognized accounting
firm, or a compensation consultant with a nationally recognized actuarial and
benefits consulting firm, in each case with expertise in the area of executive
compensation tax law, who shall be selected by the Company and shall be
acceptable to the Participant (the Participant’s acceptance not to be
unreasonably withheld), and all of whose fees and disbursements shall be paid by
the Company.
“Notice of Termination” shall have the meaning set forth in Section 3 hereof.
“Other Severance” shall have the meaning set forth in Section 2.4 hereof.
“Outstanding Ordinary Shares” shall have the meaning set forth in paragraph (i)
of the definition of Change in Control.
“Outstanding Voting Securities” shall have the meaning set forth in paragraph
(i) of the definition of Change in Control.
“Participant” shall mean an employee of the Company that:
(i)is set forth on Exhibit A hereto; provided that the Committee shall review
Exhibit A annually and add to or remove from Exhibit A any employees of the
Company who the Committee deems appropriate in its discretion; and
(ii)has executed an agreement substantially in the form attached hereto as
Exhibit B within 90 days following the date on which such employee first meets
the requirements of paragraph (i) above.
Notwithstanding anything in this Plan to the contrary, if a Participant ceases
to be a Participant under this Plan as a result of an amendment of this Plan by
the Board or as a result of the Committee exercising its discretion pursuant to
clause (i) above, such Participant will continue to be a Participant under this
Plan solely for purposes of claiming Good Reason under prong (v) of



--------------------------------------------------------------------------------



the definition of Good Reason and receipt of the severance payments under
Section 2.2 in connection with such claim (subject to the remaining terms of
this Plan).
“Parties” shall have the meaning set forth in Section 5 hereof.
“Payments” shall have the meaning set forth in Section 5 hereof
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) thereof, except that such term shall not
include (i) the Company or any of its Affiliates, (ii) a trustee or other
fiduciary holding securities under a Benefit Plan of the Company or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering by the Company of such securities, or (iv) an entity owned, directly or
indirectly, by the shareholders of the Company in the same proportions as their
ownership of the ordinary shares of the Company.
“Plan” shall have the meaning set forth in the recitals.
“Q/A-24(c) Payments” shall have the meaning set forth in Section 8.3 hereof.
“Qualifying Termination” shall have the meaning set forth in Section 2.2 hereof.
“RCA” shall have the meaning set forth in Section 2.1 hereof.
“Reduced Amount” shall have the meaning set forth in Section 8.1 hereof.
“Release” shall have the meaning set forth in Section 2.2 hereof.
“Restructuring” shall mean a restructuring, reorganization (whether or not
pursuant to Chapter 11 of the United States Bankruptcy Code or the insolvency
laws of any other jurisdiction) and/or recapitalization of all or a significant
portion of the Company’s outstanding funded indebtedness (collectively, the
“Existing Obligations”) that is achieved, without limitation, through a
solicitation of waivers and consents from the holders of Existing Obligations;
rescheduling of the maturities or a change in interest rates of Existing
Obligations; a repurchase, settlement or forgiveness of Existing Obligations;
conversion of Existing Obligations into equity; an exchange offer involving the
issuance of new securities in exchange for Existing Obligations; the issuance of
new securities, sale or disposition of assets, sale of debt or equity securities
or other interests; or other similar transaction or series of transactions.
“Separation From Service” shall have the meaning ascribed to such term in
Section 409A of the Code.
“Specified Holder” shall mean any Person who is the Beneficial Owner, directly
or indirectly, of 10% or more of the Outstanding Ordinary Shares of the Company
as of the Effective Date, each as set forth on Exhibit D hereto.
“Total Annual Target Direct Compensation” means the sum of (i) annual base
salary and (ii) annual short-term incentive opportunity at target.



--------------------------------------------------------------------------------



“Vesting Date” means the later of (i) the Participant’s Separation From Service
as a result of the Participant’s termination of employment following a Change in
Control or (ii) a Change in Control (expressly for purposes of terminations of
employment occurring prior to a Change in Control). For the avoidance of doubt,
no amounts or benefits shall be payable hereunder unless and until a Change in
Control has occurred.
Section 2.Severance Eligibility and Payments.
2.1Notwithstanding anything else in this Plan to the contrary, a Participant
shall only be entitled to the compensation and benefits provided under this Plan
if the Participant has executed the restrictive covenant agreement in the form
attached hereto as Exhibit B (the “RCA”).
2.2Benefits Upon Qualifying Termination. Upon a termination of the Participant’s
employment relationship with the Company (i) by the Company without Cause or by
the Participant for Good Reason, in either case, at any time following a Change
in Control while this Plan remains in effect, (ii) by the Company without Cause
within six months prior to a Change in Control, if such termination is at the
request, direction or suggestion, directly or indirectly, of a Person who enters
into an agreement with the Company the consummation of which would constitute a
Change in Control or (iii) by the Participant for Good Reason within six months
prior to a Change in Control, and the circumstance or event which constitutes
Good Reason occurs at the request, direction or suggestion, directly or
indirectly, of such Person described in clause (ii) above (any such termination,
a “Qualifying Termination”), then the Participant shall be entitled to the
following, in lieu of any severance payments or benefits otherwise payable to
the Participant under any plan or arrangement between the Company or any of its
Affiliates and the Participant:
(i)the Accrued Obligations in a lump sum in cash;
(ii)the Benefit Obligations (subject to the terms of the applicable Benefit
Plans); and
(iii)provided that, within 55 days following the Employment Termination Date,
the Participant has executed a general release and waiver agreement
substantially in the form attached hereto as Exhibit C (the “Release”), and any
applicable revocation periods relating to the Release have expired, and subject
to the Participant’s compliance with the restrictive covenants set forth in any
written agreement with the Company or any of its Affiliates, including the RCA,
and the Release:
(A)A lump-sum cash amount equal to the Applicable Multiple times the sum of
(1) the higher of (a) the rate of Base Salary received by the Participant in
effect immediately prior to the Change in Control or (b) the rate of Base Salary
then in effect up to and including the Employment Termination Date, and (2) the
Participant’s Annual Bonus at target; provided, that for purposes of clauses (1)
and (2) of this paragraph (A), such amounts shall be annualized for any period
of employment that is less than one full year;



--------------------------------------------------------------------------------



(B)A lump-sum cash amount equal to the product of (i) the Participant’s target
Annual Bonus for such fiscal year, as determined by the Board in good faith, in
which the Employment Termination Date occurs and (ii) a fraction, the numerator
of which is the number of days in the current fiscal year through the Employment
Termination Date, and the denominator of which is 365. The pro-rata bonus
payment described in the preceding sentence shall be without duplication of any
payments received by the Participant under the Company’s then current non-equity
incentive compensation plan in connection with the Change in Control or
otherwise;
(C)Commencing immediately after the Vesting Date and continuing for a number of
years equal to the Applicable Multiple (or until the date on which the
Participant becomes eligible for coverage under a subsequent employer’s plan,
whichever is earlier), the Company shall continue dental and health benefits to
the Participant and the Participant’s family equal to those which would have
been provided to them in accordance with the dental and health insurance plans,
programs, practices and policies in effect immediately prior to the Employment
Termination Date as if the Participant’s employment had not been terminated (or,
if more favorable to the Participant, those provided to the Participant and the
Participant’s family immediately prior to the first occurrence of an event or
circumstance constituting Good Reason); provided, however, that with respect to
any of such dental and health insurance plans, programs, practices or policies
requiring an employee contribution, the Participant (or the Participant’s heirs
or beneficiaries, as applicable) shall continue to pay the monthly employee
contribution for such benefits; and
(D)Outplacement services supplied by a service provider selected by the Company
for a period of six months; provided that such services must commence no later
than 90 days after the Employment Termination Date and terminating 12 months
after commencement of same.
2.3Timing of Severance Payments. The Company shall pay (or cause to be paid) to
the Participant the amounts or benefits specified in Section 2.2 30 days
following the Vesting Date (other than the Benefit Obligations). For the
avoidance of doubt, this Section 2.3 shall not result in a delay of: (i) any
payment of Accrued Obligations that otherwise would occur on an earlier date in
accordance with applicable law or the usual and customary payroll policies of
the Company (as in effect immediately prior to the Participant’s termination of
employment) or (ii) any payment of the Benefit Obligations that otherwise would
occur pursuant to the terms and conditions of the applicable benefit programs
(as in effect immediately prior to the Participant’s termination of employment).
2.4Other Severance Payments. In the event that the Company is obligated by law
or contract to pay a Participant other severance pay, a termination indemnity,
notice pay or the like, or if the Company is obligated by law to provide advance
notice of separation (“Other Severance”), then the amount of severance under
Section 2.2(iii)(A) otherwise payable to such Participant shall be reduced by
the amount of any such Other Severance actually paid to the Participant (but not
below zero). Notwithstanding anything to the contrary herein, nothing in this



--------------------------------------------------------------------------------



Section 2.4 shall prevent the Board, or the Committee, from making any
subsequent determinations with respect to severance payments and benefits
payable to a Participant. For the avoidance of doubt, (i) this Section 2.4 shall
not apply to any accelerated vesting, payment or settlement of long-term cash or
equity incentive awards that specifically provide for such treatment in
connection with a Qualifying Termination or similar event and (ii) in the event
of a Qualifying Termination pursuant to clause (ii) or (iii) of the definition
thereof, any amount payable hereunder shall be offset and reduced by the amount
of any Other Severance previously provided to the Participant under any other
severance arrangement with the Company.
2.5No Mitigation. The Company agrees that, if the Participant’s employment with
the Company terminates, the Participant is not required to seek other employment
or to attempt in any way to reduce any amounts payable to the Participant by the
Company pursuant to Section 2.2 hereof. Further, except as set forth in Section
2.4, the amount of any payment or benefit provided for in this Plan shall not be
reduced by any compensation earned by the Participant as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Participant to the Company or otherwise (other
than under Section 2.2(iii)(C) if the Participant becomes eligible for coverage
under a subsequent employer’s plan).
Section 3.Notice of Termination. Any purported termination of the Participant’s
employment pursuant to this Plan shall be communicated by a Notice of
Termination from the Participant to the Company or the Company to the
Participant, as applicable, in accordance with Section 9.1 hereof. For purposes
of this Plan, a “Notice of Termination” shall mean a notice in writing which
shall (i) indicate the specific termination provision in this Plan relied upon
and (ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Participant’s employment under the
provision so indicated.
Section 4.Successors; Binding Agreement.
4.1Successors. In addition to any obligations imposed by law upon any successor
to the Company, the Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Plan in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.
4.2Enforcement by Participant’s Successors. The Company’s obligations under this
Plan shall inure to the benefit of and be enforceable by the Participant’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Participant shall die while any
amount would still be payable to the Participant hereunder if the Participant
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Plan to the executors, personal
representatives or administrators of the Participant’s estate.



--------------------------------------------------------------------------------



Section 5.Settlement of Disputes. The Participant and the Company (collectively,
the “Parties”) irrevocably and unconditionally agree that any disputes shall be
settled in accordance with Section 10 of the RCA.
Section 6.Legal Fees. The Parties shall each bear their own expenses, legal fees
and other fees incurred in connection with this Plan; provided, that the
prevailing Party in any such action shall be fully reimbursed by the other Party
for all costs, including reasonable attorneys’ fees, court costs, expert or
consultants’ fees and reasonable travel and lodging expenses, incurred by the
prevailing Party in its successful prosecution or defense thereof, including any
appellate proceedings.
Section 7.Plan Modification or Termination. This Plan may be amended in any
manner or terminated in whole or in part by the Board upon 30 days’ prior notice
to the Participants in accordance with Section 9.1 hereof. Notwithstanding the
foregoing, (i) any amendment to this Plan (or any appendix or exhibit thereto)
that adversely affects the benefits potentially payable to a Participant
(including, without limitation, a proposed termination of this Plan, or imposing
additional conditions or modifying the amount or timing of payment) shall not be
effective without the written consent of such Participant, unless such amendment
is required by law or a written notice is provided to such Participant at least
one year in advance of the effectiveness of such amendment and (ii) this Plan
may not be terminated in whole or in part, or otherwise amended or modified in
any respect, within the one-year periods immediately preceding and/or following
the occurrence of a Change in Control. Any action of the Board in amending or
terminating this Plan (or any appendix or exhibit thereto) shall be taken in a
non-fiduciary capacity.
Section 8.Parachute Payments.
8.1Notwithstanding any other provision of this Plan or any compensation or
benefit program or other agreement to the contrary, if any payment or benefit by
or from the Company or any of its Affiliates to or for the benefit of the
Participant, whether paid or payable or distributed or distributable pursuant to
the terms of this Plan or otherwise, would be subject to the Excise Tax (as
hereinafter defined) (all such payments and benefits being collectively referred
to herein as the “Payments”), then except as otherwise provided in Section 8.2,
the Payments shall be reduced (but not below zero) or eliminated (as further
provided for in Section 8.3) to the extent the Independent Tax Advisor shall
reasonably determine is necessary so that no portion of the Payments shall be
subject to the Excise Tax (the “Reduced Amount”).
8.2Notwithstanding the provisions of Section 8.1, if the Independent Tax Advisor
reasonably determines that the Participant would receive, in the aggregate, a
greater amount of the Payments on an after-tax basis (including all applicable
federal, state and local income, employment and other applicable taxes and the
Excise Tax) if the Payments were not reduced or eliminated to the Reduced Amount
pursuant to Section 8.1, then no such reduction shall be made notwithstanding
that all or any portion of the Payments may be subject to the Excise Tax.
8.3For purposes of determining which of Section 8.1 and Section 8.2 shall be
given effect, the determination of which Payments shall be reduced or eliminated
to avoid the



--------------------------------------------------------------------------------



Excise Tax shall be made by the Independent Tax Advisor. The Independent Tax
Advisor shall provide its determinations, together with detailed supporting
calculations and documentation, to the Company and the Participant for their
review no later than 10 days after the Vesting Date. If a reduction in payments
or benefits is necessary so that the Payments equal the Reduced Amount,
reduction shall occur in the following order: (i) first by reducing or
eliminating the portion of the Payments that are payable in cash, (ii) second by
reducing or eliminating the portion of the Payments that are not payable in cash
(other than Payments as to which Treasury Regulations Section 1.280G-1 Q/A –
24(c) (or any successor provision thereto) applies (“Q/A- 24(c) Payments”)) and
(iii) third by reducing or eliminating Q/A-24(c) Payments. In the event that any
Q/A-24(c) Payment or acceleration is to be reduced, such Q/A-24(c) Payment shall
be reduced or cancelled in the reverse order of the date of grant of the awards.
The determinations of the Independent Tax Advisor under this Section 8 shall,
after due consideration of the Company’s and the Participant’s comments with
respect to such determinations and the interpretation and application of this
Section 8, be final and binding on the Parties absent manifest error. The
Company and the Participant shall furnish to the Independent Tax Advisor such
information and documents as the Independent Tax Advisor may reasonably request
in order to make the determinations required under this Section 8.
Section 9.General Provisions.
9.1Notices. All notices and communications that are required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when delivered personally or upon mailing by registered or certified mail,
postage prepaid, return receipt requested, as follows:
If to the Company:
Weatherford International plc.
2000 Saint James Place
Houston, Texas 77056
Attention: General Counsel
Email: legalweatherford@weatherford.com
If to the Participant, to the address on file with the Company,
or in either case to such other address as may be specified in a notice given by
one Party to the other Party hereunder.
9.2Administration. This Plan shall be interpreted, administered and operated by
the Committee, which shall have complete authority, in its sole discretion
subject to the express provisions of this Plan, to interpret this Plan, to
prescribe, amend and rescind rules and regulations relating to it and to make
all other determinations necessary or advisable for the administration of this
Plan (including, without limitation, any determinations regarding eligibility to
participate in this Plan). All questions of any character whatsoever arising in
connection with the interpretation of this Plan or its administration or
operation shall be submitted to and settled and determined by the Committee in
accordance with the procedure for the settlement of disputes described in
Section 5 hereof. Any such settlement and determination shall be final and




--------------------------------------------------------------------------------




conclusive, and shall bind and may be relied upon by the Company, each of the
Participants and all other parties in interest. The Committee may delegate any
of its duties hereunder to such person or persons from time to time as it may
designate.
9.3Assignment. Except as otherwise provided herein or by law, no right or
interest of any Participant under this Plan shall be assignable or transferable,
in whole or in part, either directly or by operation of law or otherwise,
including without limitation, by execution, levy, garnishment, attachment,
pledge or in any manner; no attempted assignment or transfer thereof shall be
effective; and no right or interest of any Participant under this Plan shall be
subject to any obligation or liability of such Participant. When a payment is
due under this Plan to a Participant who is unable to care for his or her
affairs, payment may be made directly to his or her legal guardian or personal
representative.
9.4Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to any conflicts or choice
of law, rule or principle that might otherwise refer the interpretation of this
Plan to the substantive law of another jurisdiction.
9.5Withholding. Any payments and benefits provided for hereunder shall be paid
net of any applicable withholding required under applicable law.
9.6Survival. The obligations of the Company and the Participant under this Plan
which by their nature may require either partial or total performance after the
termination of this Plan shall survive such termination.
9.7No Right to Continued Employment. Neither the establishment of this Plan, nor
any modification thereof, nor the creation of any fund, trust or account, nor
the payment of any benefits shall be construed as giving any Participant, or any
person whomsoever, the right to be retained in the service of the Company, and
all Participants shall remain subject to discharge to the same extent as if this
Plan had never been adopted.
9.8Headings Descriptive. The headings of sections and paragraphs of this Plan
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Plan.
9.9Benefits Unfunded. This Plan shall not be funded. No Participant shall have
any right to, or interest in, any assets of the Company which may be applied by
the Company to the payment of benefits or other rights under this Plan.
9.10Enforceability. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which shall remain in full force and effect.
9.11Section 409A. This Plan shall be interpreted to avoid any penalty sanctions
under Section 409A or 457A of the Code. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
Section 409A or 457A of the Code, then such benefit or payment shall be provided
in full at the earliest time



--------------------------------------------------------------------------------



thereafter when such sanctions shall not be imposed. All payments to be made
upon a termination of employment under this Plan shall be made upon a Separation
From Service. For purposes of Section 409A of the Code, each payment made under
this Plan shall be treated as a separate payment. In no event may the
Participant, directly or indirectly, designate the calendar year of payment. To
the maximum extent permitted under Section 409A of the Code and its
corresponding regulations, the cash severance benefits payable under this Plan
are intended to meet the requirements of the short-term deferral exemption under
Section 409A or 457A of the Code and the “separation pay exception” under Treas.
Reg. §1.409A-1(b)(9)(iii). However, if such severance benefits do not qualify
for such exemptions at the time of the Participant’s termination of employment
and therefore are deemed as deferred compensation subject to the requirements of
Section 409A of the Code, then if the Participant is a “specified employee”
under Section 409A of the Code on the date of the Participant’s termination of
employment, notwithstanding any other provision of this Plan, payment of
severance under this Plan shall be delayed for a period of six months from the
date of the Participant’s termination of employment if required by Section 409A
of the Code. The accumulated postponed amount shall be paid in a lump sum
payment within 15 days after the end of the six-month period. If the Participant
dies during the postponement period prior to payment of the postponed amount,
the amounts withheld on account of Section 409A of the Code shall be paid to the
Participant’s estate within 15 days after the date of the Participant’s death.
All reimbursements and in-kind benefits provided under this Plan shall be made
or provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during the Participant’s lifetime (or during a shorter
period of time specified in this Plan), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.
For the avoidance of doubt, this Section 9.11 shall not apply to any Participant
who is not subject to the provisions of Section 409A of the Code. Neither the
Company nor its directors, officers, employees or advisers shall be liable to
the Participant (or any other individual claiming a benefit through the
Participant) for any tax, interest, or penalties the Participant may owe as a
result of compensation or benefits paid under this Plan, and the Company shall
have no obligation to indemnify or otherwise protect the Participant from the
obligation to pay any taxes pursuant to Section 409A or 457A or otherwise.
9.12Entire Agreement. This Plan constitutes the entire agreement between the
Company and the Participants and, except as expressly provided herein or in
another agreement that specifically references this Section 9.12, supersedes the
provisions of all other prior agreements or policies concerning the payment of
severance benefits upon a termination of employment in connection with or
following a Change in Control; provided that in no event shall payments or
benefits provided pursuant to any other severance agreement or policy entitle a
Participant to a duplication of payments and benefits pursuant to this Plan.



